Citation Nr: 0429103	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Erica J. Godwin, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1966 to October 1968, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Hearing loss was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service, including any 
noise the veteran was exposed to during service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hearing loss.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
facts, and an analysis of its decision.  


Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist the claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the September 2003 
rating decision and the Statement of the Case issued in 
connection with this appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, letters to 
the veteran dated in November 2002 and January 2004 
specifically notified the veteran of the provisions of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not he or 
the VA bears the burden of producing or obtaining that 
evidence or information.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims' (Courts') 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A. §  5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO did so in this case.  As indicated above, 
the notice letter was dated in November 2002 and the RO's 
decision was dated in September 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  The veteran has not indicated to the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  In fact, in 
letters dated in December 2003 and March 2004, the veteran 
states that he has no other evidence to offer to aid in the 
resolution of the case.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete regarding the claims for entitlement to 
service connection for hearing loss, and this matter is ready 
for appellate review.  


Background and Evidence

A report of a service physical examination performed in 
February 1964 prior to service indicates that the veteran did 
not have hearing loss.  A report of a service physical 
examination performed in October 1966 in conjunction with 
entrance to service shows that the veteran had high frequency 
hearing loss in the left ear.  Remaining service medical 
records contain no evidence of complaints, treatment or 
diagnosis of hearing loss.  A report of a service physical 
examination performed in October 1968 indicates that the 
veteran did not have hearing loss when he separated from 
active service. 

Private medical records dated January 2002 include a 
diagnosis of sensorineural hearing loss, and amplification 
was recommended for the left ear.  

In a report of a VA examination performed in August 2003 the 
examiner was able to review the entire claims file in order 
to make a medical determination.  The examiner learned from 
the veteran's past history that he had both military and 
occupational noise exposure.  The examiner concluded from the 
examination that the veteran had hearing loss.  In reviewing 
the claims file, the examiner determined that the etiology of 
the hearing loss was not military service but instead could 
be linked to "occupational noise exposure, aging, and other 
processes."  The examiner did however conclude that the 
tinnitus was of service origin.  

The veteran also submitted a statement in October 2003 from 
Adele Simpson MA, CCC-A, a licensed audiologist, who stated 
that the veteran's hearing loss at high frequencies was not 
unlike a noise-induced hearing loss.  




Law and Analysis

The veteran contends that he is entitled to service 
connection for hearing loss.  The veteran states that during 
his two years of service in the infantry, he was in a weapons 
platoon and that the constant firing of weapons caused his 
hearing loss because he was not given any ear protection.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may also be 
granted for certain chronic diseases, such as sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2003).  

In addition, service connection may be granted for any 
disease after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  A review 
of the evidence of record discloses that sensorineural 
hearing loss was not manifested in the right ear during 
service, nor aggravated in the left ear during service 
either.  It was not manifested in the right ear because there 
was no complaint, treatment, or diagnosis during service.  
Also, when the veteran separated from service, his hearing 
was reported to be normal.  The hearing loss was also not 
aggravated in the left ear because there was no chronic 
worsening or increase in severity during service.  In fact, 
the veteran was determined to have no hearing loss upon 
separation.  Nor was it manifested within one year of service 
as required for service connection for chronic diseases.      

Additionally, the record contains no medical evidence linking 
the veteran's current disorder to service or to any 
symptomatology or event that occurred during active service.  
The medical evidence of record shows that the veteran was not 
diagnosed with hearing loss until many years after service.  
Although his medical records reflect a diagnosis of current 
disability, these records do not link hearing loss to 
service.  

There is only one record that possibly implies that the 
hearing loss is linked to service, and that is the statement 
from Adele Simpson.  However, in this statement, Ms. Simpson 
only states that the hearing loss is "not unlike a noise-
induced hearing loss."  The Board acknowledges this 
statement, but finds that it does not provide medical 
evidence that the hearing loss is related to service.  
Furthermore, a VA examiner determined that the hearing loss 
was not related to service.  Because this examiner reached 
this conclusion after viewing the veteran's entire claims 
file and had the opportunity to consider the claim in the 
context of the veteran's personal documented military 
history, this medical evaluation is afforded greater weight.    

Additionally, the examiner did not discount that the veteran 
was exposed to acoustic trauma in service as he did determine 
that the most likely etiology of the veteran's tinnitus was 
noise exposure during the military service.  However, from a 
review of that very same record as well as examination of the 
veteran, he also concluded that the most likely etiology of 
the veteran's hearing loss was occupational noise exposure, 
aging, and/or other processes.  Thus, he clearly discounted a 
relationship between the veteran's hearing loss and any noise 
the veteran was exposed to in service.  Further, while the 
examiner does not define "other processes," it is apparent 
that the "other processes" did not include any noise 
exposure related to military service, since he clearly 
understood the nature of the RO inquiry and only related the 
veteran's tinnitus to such exposure.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hearing loss is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that his 
current hearing loss is related to service, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



